Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Objection to Specification
The use of the term Roundup, on page 11, line 1, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen et al. (CN108781981A).

Chen et al. teach a pollen composition comprising (a) at least one perlite particle; and (b) pollen (Paragraphs [0020] and [0065]).

The Examiner is interpreting the recitation “storage” in the preamble as an intended use and not given patentable weight.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN108781981A) in view of Liang et al. (CN107371862A).

Regarding Claim 2, Chen al. teach all the limitations of claim 2 but do not teach wherein the at least one perlite particle: a) is present in the composition at a volume:volume (vol:vol) ratio of about 0.1:1 to about 9:1 relative to said pollen; b) comprises expanded perlite; c) comprises raw perlite; d) comprises from about 70% to about 80% silicon dioxide by weight; e) comprises from about 10% to about 15% aluminum oxide by weight; or f) comprises from about 70% to about 80% silicon dioxide and from about 10% to about 15% aluminum oxide by weight.

Liang et al teach wherein the at least one perlite particle b) comprises expanded perlite (Paragraph [0008]), c) raw perlite, d) comprises from about 70% to about 80% silicon dioxide by weight, e) comprises from about 10% to about 15% aluminum oxide, or comprises from about 70% to about 80% silicon dioxide and from about 10% to about 15% aluminum oxide by weight (72-75% silicon dioxide, 15-18% aluminum oxide, Paragraphs [0011] and [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to utilize expanded perlite as taught by Liang et al. as experimentally routine in order to utilize the desired type of perlite due to its light weight, good chemical stability, no toxicity, and corrosion resistance for storing nutrient soil required for planting plants (Liang et al. Paragraphs [0005 and 0008]).



Regarding Claim 3, Chen et al. teach all the limitations of claim 3 but do not teach wherein the at least one perlite particle is present in the composition at a vol:vol ratio of about 1:1 to about 2:1 relative to said pollen.

The Examiner notes that Chen et al. teach wherein the at least one perlite particle is present in the composition at various vol:vol ratios relative to said pollen (Paragraphs [0021] and [0065]).  The ranges are within a difference from the claimed range and give guidance to someone of ordinary skill in the art to perform routine experimentation to arrive at the claimed range.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the range listed in Chen et al. to provide an optimal range of perlite to pollen.








Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (GB2425954A) in view of Wikipedia (Perlite definition).

Baxter teaches all the limitations of the claims including particles which comprise silicon dioxide (Page 11, line 23 and claim 24), are porous, highly absorbent, and coated with pollen (Page 11, line 31 to page 12, line 14 and claims 21 and 23) and particles comprising pollen (Page 19, Example 7 and page 20, line 30).  Baxter further teaches particle size, range, weight, or shape can be adjusted for a desired embodiment (Page 12, lines 16-20, 27-31, and claim 22) and teaches ratios by weight such as 0.1 to 10% up to 40% (Page 13, lines 9-18).  Baxter does not teach perlite and the specific vol:vol ratios of perlite to pollen.

Wikipedia teaches Perlite including its composition which is 70-75% silicon dioxide, highly permeable, mechanically stable, non-toxic, and highly resistant against microbial attacks, can be used as a soil amendment or a medium for hydroponics (Entire reference).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to utilize the silicon dioxide particle as taught by Baxter as experimentally routine in order to utilize the particle as a substitute for Perlite as Perlite is made up of 70-75% silicon dioxide in a pollen composition.

The prior art does not teach the exact ratios recited in the current claims.  The prior art teaches percentages by weight rather than ratios by volume.  In the absence of any showing of criticality or unexpected results, the vol:vol ratios recited in the claims are obvious variations over what is taught by the prior art.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661